DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	 Applicants’ response of February 26, 2021, to the non-final action mailed August 26, 2020, has been entered. Claims 1, 13, 15-17, 19, 31, and 33 have been amended, claims 3, 6, 18, 21, and 32 have been cancelled, and no claims have been newly added.  Claims 1, 2, 4, 5, 7-17, 19, 20, 22-31, and 33 are pending and under current examination.

Withdrawn Claim Rejections - 35 USC § 112
`	Claims 3-4, 15, 18-19, 30, and 33 were rejected in the previous Office action mailed August 26, 2020, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Applicant’s amendment to claims 1 and 16 renders the rejection moot.  Applicant has amended base claims 1 and 16 to include the limitation of removing or optionally removing the bioactive agent that is not coupled to the crosslinked bioactive agent.  Accordingly, the rejection is hereby withdrawn.

	Claims 15, 30, and 33 were rejected in the previous Office action mailed August 26, 2020, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which 
Withdrawn Claim Rejections - 35 USC § 102
	Claims 1-3, 5-11, 16-18, and 20-26 were rejected in the previous Office action mailed August 26, 2020, under 35 U.S.C. 102(a)(1) as being anticipated by Samorezov et al. (Bioconjugate Chemistry, 2015, 26, 1339-1347).  Applicant’s amendment to claims 1 and 16 renders the rejection moot.  Applicant has amended base claims 1 and 16 to include encapsulating the cell and wherein the discrete portions and/or patterns of immobilized bioactive agent modulate a function and/or characteristic of the at least on cell encapsulated therein and elicit location specific control over cellular function are not anticipated by Samorezov in an example.  Accordingly the rejection is hereby withdrawn. 

Response & Maintained Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, 

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claims 1, 2, 4, 5, 7-14, 16, 17, 19, 20, 22-29, 31, and 33  remain rejected in modified form under 35 U.S.C. 103 as being unpatentable over by Samorezov et al. (Bioconjugate Chemistry, 2015, 26, 1339-1347) or reasons of record.


	Regarding claim 1, 2, 4, 5, 7-14, Samorezov discloses a method of making micropatterned spatial controlled hydrogel comprising (a) providing the ionically crosslinkable  natural polymer hydrogel base polymer of methacrylated alginate (Title and abstract), a crosslinkable bioactive agent coupling macromer, calcium chloride  for ionic crosslinking and an active agent (page 1346 column 1 paragraph 2, page 1345 column 1 paragraphs 1-2, column 2 paragraph 2, and page 1340 Fig. 1), wherein the coupling polymer macromere is methacrylated heparin and the bioactive agent is heparin binding 
	With respect to the newly added language of wherein the discrete portions and/or patterns of immobilized bioactive agent modulate a function and/or characteristic of the at least on cell encapsulated therein and elicit location specific control over cellular function, as Samorezov discloses the instant spatially patterend dydrogel formed by the instantly claimed method it would be expected to modulate a function and/or characteristic of the at least on cell encapsulated therein and elicit location specific control over cellular function until and unless Applicant can provide evidence to the contrary.
“Products of identical chemical composition can not have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
,
	Regarding claim 2, Samorezov discloses changing the crosslinked hydrogel with active agent material solution every other day (page 1345; column 1 paragraph 2), this would have the effect of removing the bioactive agent hat was not coupled the polymer macromers. 
	Regarding claim 4, Samorezov discloses (b) selectively exposing discrete portions of the crosslinkable hydrogel and amino acid peptide sequence, by means of a pattern 

	Regarding claim 5, Samorezov discloses the photocrosslinkable hydrogel includes a photoinitiator (page 1345 column 1, paragraph 2).

	Regarding claims 16, 18, 22-29, and 31-32, Samorezov discloses a method of making micropatterned spatial controlled hydrogel comprising (a) providing the ionically crosslinkable  natural polymer hydrogel base polymer of methacrylated alginate (Title and abstract), a crosslinkable bioactive agent coupling macromer, calcium chloride  for ionic crosslinking and an active agent (page 1346 column 1 paragraph 2, page 1345 column 1 paragraphs 1-2, column 2 paragraph 2, and page 1340 Fig. 1), wherein the coupling polymer macromere is methacrylated heparin and the bioactive agent is heparin binding growth factors (page 1344 column 1 bottom of the page); (b) selectively exposing discrete portions of the crosslinkable hydrogel and methacrylated heperin, by means of a pattern photomask, to UV light thus only reacting portions that are not covered by the photomask;  and (c) incubating  the material overnight to remove the uncrosslinked polymer macromers (page 1346 column 1 paragraph), as the polymer base layer disclosed by 
	With respect to the newly added language of wherein the discrete portions and/or patterns of immobilized bioactive agent modulate a function and/or characteristic of the at least on cell encapsulated therein and elicit location specific control over cellular function, as Samorezov discloses the instant spatially patterend dydrogel formed by the instantly claimed method it would be expected to modulate a function and/or characteristic of the at least on cell encapsulated therein and elicit location specific control over cellular function until and unless Applicant can provide evidence to the contrary.
“Products of identical chemical composition can not have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

	Regarding claim 17, Samorezov discloses changing the crosslinked hydrogel with active agent material solution every other day (page 1345; column 1 paragraph 2), this would have the effect of removing the bioactive agent hat was not coupled the polymer macromers. 
	Regarding claim 19, Samorezov discloses (b) selectively exposing discrete portions of the crosslinkable hydrogel and amino acid peptide sequence, by means of a pattern photomask, to UV light thus only reacting portions that are not covered by the photomask;  and (c) incubating  the material overnight to remove the uncrosslinked polymer macromers (page 1346 column 1 paragraph).  It would have been prima face 

	Regarding claim 20, Samorezov discloses the photocrosslinkable hydrogel includes a photoinitiator (page 1345 column 1, paragraph 2).
	Regarding claim 21, Samorezov discloses including cells dispersed in the hydrogel (page 1346 column 1 paragraph 2).
	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to (a) provide an ionically crosslinkable  natural polymer hydrogel base polymer of methacrylated alginate (Title and abstract), a crosslinkable bioactive agent coupling macromer, calcium chloride  for ionic crosslinking and an active agent (page 1346 column 1 paragraph 2, page 1345 column 1 paragraphs 1-2, column 2 paragraph 2, and page 1340 Fig. 1), wherein the coupling polymer macromere is methacrylated heparin and the bioactive agent is heparin binding growth factors (page 1344 column 1 bottom of the page); (b) selectively exposing discrete portions of the crosslinkable hydrogel and the methacryalted heparin, by means of a pattern photomask, to UV light thus only reacting portions that are not covered by the photomask;  and (c) incubating  the material overnight to remove the uncrosslinked polymer macromers as disclosed by Samorezov et al., as instantly claimed, with a reasonable expectation of success at the time of filing as a matter of design choice.  Said design choice amounting to combining prior art elements according to known methods to yield predictable results.  On of ordinary skill in the art 
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art the time of the invention.

	Claims 15, 30, and 33 remain rejected in modified form under 35 U.S.C. 103 as being unpatentable over by Samorezov et al. (Bioconjugate Chemistry, 2015, 26, 1339-1347) as applied to claims 1, 12-14, 16, 27-29, and 31-32 above, and further in view of Alsberg et al. (Pub. No.: US 2011/0008443; Pub. Date: Jan. 13, 2011) for reason of record.
	Regarding claims 15, 30, and 33 Samorezov et al. remains as applied to claims 1, 12-14, 16, 27-29, and 31-32 as fully set forth above.  While the Samorezov reference discloses (a) providing an ionically crosslinkable  natural polymer hydrogel base polymer of methacrylated alginate (Title and abstract), a crosslinkable bioactive agent coupling macromer, calcium chloride  for ionic crosslinking and an active agent (page 1346 column 
	With respect to the newly added language of wherein the discrete portions and/or patterns of immobilized bioactive agent modulate a function and/or characteristic of the at least on cell encapsulated therein and elicit location specific control over cellular function, as Samorezov discloses the instant spatially patterend dydrogel formed by the instantly claimed method it would be expected to modulate a function and/or characteristic of the at least on cell encapsulated therein and elicit location specific control over cellular function until and unless Applicant can provide evidence to the contrary.
“Products of identical chemical composition can not have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)..
	However in the same field of endeavor of crosslinked hydrogels comprising a methacrylated alginate, heparin, and a heparin binding growth factor, Alsberg discloses wherein the heparin binding growth factor is BMP-2 (abstract, Fig 18 (a), and [0057]).
prima facie obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Samorezov et al. and Alsberg et al. to include the specific heparin binding growth factor BMP as disclosed by Alsberg in a method of forming a bioactive agent spatially patterned hydrogel comprising (a) providing an ionically crosslinkable  natural polymer hydrogel base polymer of methacrylated alginate (Title and abstract), a crosslinkable bioactive agent coupling macromer, calcium chloride  for ionic crosslinking, and an active agent (page 1346 column 1 paragraph 2, page 1345 column 1 paragraphs 1-2, column 2 paragraph 2, and page 1340 Fig. 1), wherein the coupling polymer macromere is methacrylated heparin and the bioactive agent is heparin binding growth factors (page 1344 column 1 bottom of the page); (b) selectively exposing discrete portions of the crosslinkable hydrogel and the methacryalted heparin, by means of a pattern photomask, to UV light thus only reacting portions that are not covered by the photomask;  and (c) incubating  the material overnight to remove the uncrosslinked polymer macromers as disclosed by Samorezov as a matter of combining prior art elements according to known methods to yield predictable results , with a reasonable expectation of success.  One of ordinary skill in the art would be motivated to do so as Samorezov had already disclosed providing the genus of heparin binding growth factor while Alsberg discloses the species of heparin binding growth factor of BMP known to be bound in a crosslinked hydrogel comprising methacrylate, heparin, and alginate.  Accordingly, it would have been a simple substitution of a genus for a species.  One who would have practiced the invention would have had a reasonable expectation of success because Samorezov had already disclosed the method of forming a spatially patterned hydrogel comprising heparin binding growth factors as active agents, while Alsburg 
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art at the time of the invention. 

Response to arguments:
	To the extent that Applicants’ arguments are pertinent to the standing rejections, they are addressed as follows: 
	Applicant traverses the 103 type rejection arguing that  Samorezov does not discloses an active agent.    The instant specification defines bioactive agent  in para [0026] as “the term "bioactive agent" can refer to any agent capable of promoting tissue growth, inhibition, formation, destruction, and/or targeting a specific disease state. Examples of bioactive agents can include, but are not limited to, chemotactic agents, various proteins (e.g., short term peptides, bone morphogenic proteins, collagen, glycoproteins, and lipoprotein), cell attachment mediators, biologically active ligands, integrin binding sequence, various growth and/or differentiation agents and fragments thereof (e.g., epidermal growth factor (EGF), hepatocyte growth factor (HGF), vascular endothelial growth factors (VEGF), fibroblast growth factors (e.g., bFGF), platelet derived growth factors (PDGF), insulin-like growth factor (e.g., IGF-I, IGF-II) and transforming growth factors (e.g., TGF-.beta. I-III), parathyroid hormone, parathyroid hormone related peptide, bone morphogenic proteins (e.g., BMP-2, BMP-4, BMP-6, BMP-7, BMP-12, 

	Applicant’s argument has bene fully considered, but not found persuasive.  Paragraph [0026] which Applicant points to as a definition is a list of examples of what a bioactive agent “can” be.  It is not a definition but a list of examples and the term “can” means that the term is not limited to only moieties in this list.  Additionally, Samorezov discloses bioactive agent coupling macromere of the amino acid peptide sequence GGGGRGDSP and preosteoblastic cells;  Preosteoblastic cells develop into osteoblasts, and osteoblasts form new bone which therefore is an agent promoting tissue growth and formation.  With respect to Applicant’s argument that Samorezov only includes cells on the surface of the hydrogel, this has been fully considered, but not found persuasive as Samorezov clearly states “UV light can be applied to an ionically crosslinked hydrogel, or divalent cations in solution can diffuse into a photo-crosslinked hydrogel. This can be used to stiffen regions of hydrogel at different time points without affecting viability of cells 
	Applicant traverses the rejection arguing unexpected superior results.  Applicant has unexpectedly found that the claimed method results in the hydrogels with spatially localized growth and differentiation of the cells corresponding to the specific growth factor patterns.  The instant specification is first to report a system capable of resenting 3D patterned growth factors within a biomaterial to encapsulated stem cells, and eliciting location specific control over cellular function.  These results were unexpected because strategies to engineer micro patterns of growth factors in hydrogel cannot be used to fabricate clinically relevant macroscale constructs, and do not permit simultaneous encapsulation of cells.

	Applicant’s argument has bene fully considered, but not found persuasive.  It appears that Applicant is arguing unexpected superior results because as Applicant has argued the claimed method has not been done before because the cells are encapsulated and not simply seeded on the surface.  This has been fully considered, but not found persuasive as Samorezov clearly states “UV light can be applied to an ionically crosslinked hydrogel, or divalent cations in solution can diffuse into a photo-crosslinked hydrogel. This can be used to stiffen regions of hydrogel at different time points without affecting viability of cells seeded on the hydrogel surface or in its interior (page 1344, column 2 paragraph 1).  Cells within the interior of the hydrogel would read on encapsulated cells.  Additionally, Applicant concludes as it is not done before it is unexpected and superior.  However, Applicant has not provided evidence as required by In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Claims were directed to a process for removing corrosion at “elevated temperatures” using a certain ion exchange resin (with the exception of claim 8 which recited a temperature in excess of 100C).  Applicant’s instant specification has results of a specific formulation, of heparin micro-patterned dual–crosslinked alginate hydrogel with a specific growth factor active agent.  The instant claims are much broader and not commensurate in scope to Applicant’s result.  The instant specification  discloses “In some embodiments, the bioactive agent spatially patterned hydrogels can include at least one cell dispersed on or within the hydrogel. For example, cells can be entirely or partly encapsulated within the bioactive agent spatially patterned hydrogels.”  However, Applicant’s entire allegation for unexpected results appear to be based upon an embodiment that was not exemplified and which can include a cell that can be encapsulated or partially encapsulated.  

	Thus, the rejection is maintained for reason of record and foregoing discussion.

Conclusion
No claims are allowed.
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA R FALKOWITZ whose telephone number is (571)270-3386.  The examiner can normally be reached on Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANNA R FALKOWITZ/Primary Examiner, Art Unit 1617